Citation Nr: 1234823	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  08-05 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for urticaria prior to March 13, 2006, and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from March 1996 to March 1999 and from March 2000 to May 2003. 

This appeal to the Board of Veterans' Appeals  (Board) arose from a September 2006 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia, which continued the Veteran's 10 percent rating for her urticaria.  During the appeal process, in a June 2010 rating decision, a decision review officer (DRO) awarded a 30 percent rating, effective March 13, 2006.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the Board has characterized the issue as shown on the first page of this decision. 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is in the claims file and has been reviewed.  The Veteran submitted additional evidence at the hearing for which she waived initial RO review and consideration.  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2011).

A June 2008 rating decision denied increased ratings for endocervical curettage and left knee patellofermoral syndrome, and denied entitlement to service connection for headaches and hypertension; and the Veteran appealed the decision.  A statement of the case (SOC) was issued in June 2010.  There is no indication in the claims file or the Virtual paperless claims file that the Veteran submitted a substantive appeal (VA Form 9), or other document in lieu of a Form 9, in response to the SOC.  In this regard, the Board observes that an incomplete portion of a March 2011 statement indicating disagreement with the evaluation of her left knee disability in the June 2010 SOC is of record; however, such is untimely as to a substantive appeal.  As such, the RO construed such statement as a new claim and it was adjudicated in a September 2012 rating decision.  Hence, those issues are not before the Board, and they will not be addressed in the decision below.  38 C.F.R. §§ 19.32 and 20.200 (2011).

As indicated above, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.


FINDINGS OF FACT

1.  For the period prior to March 13, 2006, the Veteran's urticaria was manifested by recurrent episodes at least four times during the prior year and use of antihistamines for control.

2.  Resolving all doubt in the Veteran's favor, as of March 13, 2006, her urticaria was manifested by recurrent episodes at least four times a year and approximated continuous use of systemic immunosuppressive therapy for control.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for urticaria for the period prior to March 13, 2006, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.118, Diagnostic Code (DC) 7825 (2008).

2.  The criteria for a disability rating of 60 percent, but no higher, for urticaria are met as of March 13, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.400(o), 4.1, 4.3, 4.7, 4.10, 4.118, DC 7825 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2005 letter, sent prior to the initial unfavorable decision issued in September 2006, advised the Veteran of the evidence and information necessary to substantiate her increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  

The Board observes that the Veteran was not informed of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  Despite the inadequate notice provided to her on such element, the Board finds no prejudice to her in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, she was provided notice of such criteria in an August 2007 letter relevant to separate claims.  Moreover, the notice provided to her throughout the course of appeal, to include the rating decision, statement of the case, and supplemental statements of the case, advised of the relevant rating criteria and, in the June 2010 rating decision granting an increase in her evaluation to 30 percent, she was informed that the effective date of such award was effective the date that it was first factually ascertainable that an increased evaluation was warranted.  Therefore, the Board finds that a reasonable person could be expected to understand the information and evidence needed to establish an effective date based on notice that was provided to her during the course of her appeal.  See Sanders v. Nicholson, 487 F.3d 881, 889 (2007).   

Relevant to the duty to assist, the Veteran's post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  
Moreover, she and her representative noted at the hearing that all pertinent medical records were in the claims file, and that there were no additional records to be obtained.  

The Veteran was also afforded a VA examination in May 2006 in conjunction with the claim on appeal.  Neither the Veteran nor her representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected urticaria as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  The Board acknowledges that the May 2006 VA examination was conducted over six years ago; however, the remainder of the record adequately reveals the current state of the Veteran's disability.  Specifically, as will be described in detail below, there is additional medical evidence, including VA and private treatment records, that adequately addresses the level of impairment of her urticaria since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995); Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

The Veteran was also provided with a hearing before the undersigned Veterans Law Judge in August 2012.  A Veterans Law Judge who conducts a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2011); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the Veteran's August 2012 hearing, her representative and the undersigned Veterans Law Judge asked questions to ascertain information to substantiate her claim for an increased rating for urticaria, and to draw out the evidence pertaining to such claim. 

Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim for an increased rating and the Veteran, through her testimony, demonstrated that she had actual knowledge of the element necessary to substantiate her claim for benefits.  As such, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing is harmless.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Historically, an April 2003 rating decision granted entitlement to service connection for urticaria with a 10 percent rating, effective in May 2003.  VA received the Veteran's current claim for an increased rating in November 2005.

The rating criteria for skin disorders were changed, effective in October 2008.  The current rating criteria for skin disorders are applicable to claims received by VA on and after October 24, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  In light of the fact VA received the Veteran's claim in 2005, the prior rating criteria are applicable to her claim.  Nonetheless, the Board notes the current criteria for urticaria are the same as the prior criteria.  

Urticaria is evaluated under DC 7825.  See 38 C.F.R. § 4.118.  Under such criteria, a 10 percent rating is appropriate in cases involving recurrent episodes (at least four times during the past 12-month period) that are responsive to treatment with antihistamines or sympathomimetics; a 30 percent rating is warranted in cases where there are recurrent debilitating episodes which occurred at least four times during the past 12-month period and which require intermittent systemic immunosuppressive therapy for control; and, the highest rating, 60 percent, is warranted where there are recurrent debilitating episodes which occurred at least four times during the past 12-month period despite continuous immunosuppressive therapy.  Id.

The rating criteria do not define debilitating.  Hence, the Board will apply the meaning ordinarily attributed to the word.  See Webster's II New Collegiate Dictionary, p. 291 (1995); see also definition of "enervate," at p. 373.  Applying that definition and use, the Board finds the Veteran's skin eruptions approximate debilitating.

VA outpatient records of January 2006 note that the Veteran reported her rash was intermittent, about once or twice a month, and she used an over-the-counter cream.  She also reported she had used oral and tropical medications without relief.  Physical examination revealed red, puritic, excoriated papular lesions, on the right upper arm, which were not indurated or edematous.  There were diffuse hyperpigmented macules on the trunk.  A March 13, 2006, entry notes the Veteran complained of a rash and itching of the arms and legs, which the Veteran attributed to bug bites because she was outdoors.  She denied using a new lotion, soap, detergent, different food, or new medication.  The Veteran reported further that she had taken Benadryl without relief.  Physical examination revealed areas of the arms and legs that were slightly swollen secondary to scratching.  The examiner assessed a probable intense allergic reaction to an allergen.  The Veteran was prescribed Prednisone 10 mg, and was instructed to taper as directed.  The follow-up entry later that same month notes the Veteran's urticaria responded to the Prednisone, as the rash had resolved, and she was provided a referral to an allergist.  An April 2006 entry notes the Veteran reported she worked at the post office and, while her rash had been bothering her, it was not a major problem, as it had been on and off.  The evidence of record includes copies of the Veteran's prescriptions for antihistamines which were issued to help control her symptoms prior to April 2006.

The May 2006 VA examination report reflects the Veteran reported eruptions approximately once a month which lasted one to two weeks, and she had not been able to identify any triggers.  The Veteran reported further that she took Claritin and Zyrtec daily without relief, and she also had taken Atarax and Percocet as needed.  She related that Percocet seemed to make the palpules go away faster.  The Veteran reported that a prior biopsy was non-diagnostic.  The Board notes the examination report does not note the fact the Veteran was prescribed Prednisone in March 2006.  Physical examination revealed a number of eruptions on the right scapula region and a smaller one on her left back.  The examiner assessed a urticarial type reaction with features that were not consistent with true urticaria.

As noted in the Introduction, the June 2010 rating decision awarded the 30 percent rating, effective March 13, 2006, the date the Prednisone prescription was issued.  The Board finds the evidence of record shows the Veteran was not prescribed an immunosuppressant prior to that date.  Rather, prior to that date, the Veteran was prescribed antihistamines for her symptoms.  Thus, the earliest date on which it is factually ascertainable that Prednisone, or another immunosuppressant was used, and a 30 percent rating met or approximated, is in fact March 13, 2006.  See 38 C.F.R. §§ 3.400(o), 4.118, DC 7825.  The remaining issue, as thoroughly covered at the hearing, is whether the Veteran's urticaria has met or approximated the higher, 60 percent, rating at any time during the rating period on appeal.  As will be discussed below, the Board finds that as of March 13, 2006, the Veteran's urticaria more nearly approximated the criteria necessary for a 60 percent rating.

Specifically, in May 2006 statements from the Veteran and her mother noted her frustration that a cure for her skin disorder has not been found despite her use of different medications.  The Veteran also noted her stress over the fact that people seemed to shy away from her during times her urticaria was active.  Her mother echoed the Veteran's concerns and added her observation that the Veteran missed work when she took certain medications because they made her drowsy.  These statements are competent and credible, and reflect that, despite the use of various medications, the Veteran's outbreaks of urticaria persisted.  

Moreover, beginning in March 2006, the Veteran began receiving prescriptions for Prednisone and other corticosteroids.  Specifically, VA records show the March 2006 prescription for Prednisone was for 10 days, and two refills were authorized.  Furthermore, an April 2007 VA outpatient entry notes the Veteran's report that she had been using Prednisone.  Additionally, the Board notes an entry in May 2007 by a Dr. W, also of DAOS, where he noted the Veteran was on a multidrug regimen, and she continued to break out.  Dr. W's treatment plan was for the Veteran to cut back on her Prednisone 5 mg to every other day.

The May 2007 entry notes Dr. W had also given the Veteran a steroid injection, and the rash improved.  The Veteran's rash was not active at this visit, and the assessment was post-inflammatory hyperpigmentation.  The examiner recommended the Veteran discontinue her oral prednisone and prescribed a TMC cream for relief of itching.  The Veteran was to return when the rash reappeared.  DAOS's records reflect the Veteran was prescribed both antihistamines and steroid topical creams in an effort to control her eruptions but without long-term success.  In November 2007, the Veteran was issued a 10-day prescription for Prednisone.

As noted earlier, the record is not entirely clear as to how frequently the Veteran was prescribed Prednisone between mid-2006 and May 2007.  Although the April 2007 VA outpatient entry notes the Veteran reported she had used Prednisone, it simply does not record how frequently she had used it.  On the other hand, Dr. W's May 2007 notation that the Veteran was to cut back on how often the Veteran was to take Prednisone indicates frequent use.  Moreover, the Veteran testified at the hearing that her use of Prednisone was continuous, and that she had Prednisone in her purse which had recently been prescribed.  Transcript. P. 9.  The Board deems the Veteran credible.  

The Board notes the records of DAOS further reflect that Kenalog and Decadron, corticosteroids and immunosuppressants, were prescribed in March 2012.  Additionally, the Veteran received an injection of Triamcinolone, a corticosteroid and immunosuppressive drug, in June 2012.  The records reflect the Veteran was also prescribed various topical creams, to include steroid creams, and other oral medications.  Despite those medications, however, the evidence of record shows the Veteran's urticaria continued to erupt.  Further, in a March 2011 statement, the Veteran relates she opted not to use immunosuppressant drugs, as they made her more susceptible to other diseases.  In light of the fact the evidence of records shows the Veteran's urticaria continued to erupt despite the use of Prednisone, other immunosuppressive drugs, and various creams, lotions, and pills, the Board will resolve all doubt in the Veteran's favor and find her urticaria erupted continuously despite the use of immunosuppressants as of March 13, 2006.  Thus, a 60 percent rating was more nearly approximated as of that date.   

The Board has considered whether further staged ratings under Hart, supra, are appropriate for the Veteran's service-connected urticaria; however, the Board finds that her symptomatology has been stable throughout each stage of the appeal period.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected urticaria with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of her urticaria that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for her service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Because the threshold test of that first factor is not met, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU)  is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the evidence reflects that the Veteran is currently employed, and the evidence does not show, and she does not contend, that her service-connected urticaria renders her unemployable.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.
 
In sum, the Board finds that the criteria for a rating in excess of 10 percent for urticaria for the period prior to March 13, 2006, are not met.  The Board further finds that a 60 percent rating, but no higher, is warranted as of March 13, 2006.  In denying higher ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 10 percent for urticaria for the period prior to March 13, 2006, is denied.

As of March 13, 2006, a rating of 60 percent, but no higher, for urticaria is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
	A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


